Citation Nr: 0012080	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral 
postoperative residuals of the fifth metatarsophalangeal 
joints, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1980 with 3 years and 11 months of unverified prior active 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1995 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
disability rating for the veteran's postoperative residual of 
the fifth metatarsophalangeal joints.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2. The veteran's bilateral postoperative residuals of the 
fifth metatarsophalangeal joints are manifested by complaints 
of occasional pain after long periods of standing and weight 
bearing and are not productive of symptoms analogous to a 
moderately severe foot injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral postoperative residuals of the fifth 
metatarsophalangeal joints have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40-4.42, 4.45, 4.59, 4.71a, 4.118, Part 4, 
Diagnostic Codes 5279, 5384 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Here, the veteran 
has established a well-grounded claim because he is service-
connected for bilateral postoperative residuals of the fifth 
metatarsophalangeal joints and has asserted that his 
disability is currently worse than rated and he has submitted 
medical evidence in support of the claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  In this regard, the 
Board notes that the RO provided the veteran with a recent VA 
examination, obtained medical records that the veteran 
indicated may be available, and provided him with a personal 
hearing before a RO hearing officer.  Overall, the Board 
finds that no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).

II.  Evidence

Service medical records show that the veteran was treated on 
several occasions for bunions of his fifth metatarsals 
bilaterally.  In April 1974, he underwent excision of a 
Tailor's bunion of the right foot.  In July 1977, he was 
scheduled for surgery to remove a Tailor's bunion of the left 
foot; however, the surgery was not performed.  

VA medical records from 1984 to 1987 show treatment for 
Tailor's bunions.  In January 1986, he underwent a right 
fifth metatarsal neck osteotomy due to intractable plantar 
keratosis.  Service connection for residuals of surgery, 
fifth metatarsophalangeal, bilateral, was granted in April 
1991, with a 10 percent disability evaluation assigned.  A 
November 1990 VA examination report indicates that the 
veteran had continued difficulty in getting shoes to fit him 
comfortably.  Examination of his right foot revealed a scar 
on the lateral aspect of the right fifth toe with no bony 
prominence.  The veteran could flex and extend his right 
fifth toe; however, he could not abduct this toe.  He 
reported no tenderness.  Examination of the left toe revealed 
good range of motion.  X-ray evidence showed post-surgical 
changes of the distal end of the right fifth metatarsal and 
an old healed fracture of the distal portion of the left 
fifth metatarsal.  

April 1991 VA outpatient records indicate that the veteran 
complained of tenderness of his fifth toes, bilaterally.  
Prosthetic shoes were prescribed.
 
A December 1992 VA examination report shows continued 
complaints of pain at the surgery sites of the fifth toes.  
This pain was aggravated by weight bearing activities.  The 
veteran indicated that he tends to bear weight on the inner 
aspect of his feet which causes increased pain after working 
all day.  The examiner noted well-healed non-tender 4-cm 
scars along the lateral aspects of the feet at the fifth 
metatarsals bilaterally.  The veteran's gait and sensation 
were normal; however, he was unable to move the right fifth 
toe.  No edema was noted in either foot, and he was able to 
toe walk.  

A January 1995 VA examination report indicates that the 
veteran continued to complain of difficulty finding shoes as 
his "right fifth toe flops."  He stated that he has 
difficulty with discomfort in his feet and difficulty finding 
comfortable shoes that fit.  On examination, he had a rash 
over both feet and ankles.  There was a shortening of the 
fifth toe on the right compared to the left.  His left 
metatarsal phalangeal joint was "slightly floppy;" however, 
the toe stayed pretty much in place.  The veteran related 
tenderness over the distal phalanx where it presses on the 
shoe.  The examination report indicates that x-ray evidence 
showed an absence of the head and proximal neck of the fifth 
metatarsal of the right foot.  X-rays of the left foot 
revealed an osteotomy site with a slight deformity, with 
otherwise normal findings.  The examiner stated that he was 
unable to comment on the veteran's subjective complaints of a 
lack of comfort and inability to find shoes that fit exactly; 
however, he stated that proper shoe fitting should ease the 
veteran's symptoms.

In June 1995, the veteran was seen with complaints of 
bilateral pain, cramping, and mottled discoloration in both 
lower extremities.  His gait was within normal limits.  
Diagnoses of possible venous insufficiency and "muscle 
cramping ?" were rendered.  

In January 1996, the veteran was afforded a hearing before a 
RO hearing officer.  The veteran testified that he has 
trouble walking and standing on his feet due to pain.  The 
pain allegedly affects his ability to work as an electrical 
technician for a VA medical center.   He is unable to 
participate in many of the recreational activities that he 
once enjoyed.  He indicated that he was having difficulty 
obtaining orthopedic shoes.  No upcoming treatment 
appointments were scheduled at the time of the hearing, and 
the veteran was not taking any medication for his disability.  
The veteran's wife indicated that she first noticed that the 
veteran had problems with his feet three years prior to the 
hearing and that his feet have become progressively worse.  
She reported that he developed swollen feet after working all 
day.  At the hearing, the veteran submitted photographs of 
his feet, which have been reviewed by the Board. 

The most recent medical evidence is contained in a November 
1997 VA examination report.  The report indicates that the 
veteran reported that his feet hurt and that he is unable to 
stand for long periods of time.  He also reported pain in the 
cental part of his arch and back toward his heel.  He had 
found a successful shoe and was "quite enthusiastic" that 
these shoes would help.  The examiner noted that the 
veteran's arch elevation was well maintained as he walked and 
that he did not walk with a limp.  The right toe was one-
quarter inch small than the left and had a well-healed 
incision, approximately 1.5 to 2.0 inches in length without 
contracture.  In the standing position, the right toe was 
"very slightly" elevated off the floor, but remained in a 
position of function.  The left fifth metatarsal showed a 
dorsal lateral well-healed incision over the 
metatarsophalangeal articulation.  The plantar aspect of the 
feet did not show any outstanding callosities and the toes 
were not in a hammer position.  X-rays of the right foot 
showed post-surgical changes of the head of the fifth 
metatarsal.  The remaining segment was cone-shaped without a 
showing of any plantar exostosis in the lateral projection.  
The lateral view of the right foot showed an ossicle of bone 
fragment just superior to the neck/head junction of the 
talus.  X-ray evidence of the left foot showed an alteration 
in configuration of the head/neck junction of the fifth 
metatarsal.  A spur formation was noted directly plantarward 
of the operative side and the osteotomy was healed.  The 
diagnoses were remote surgery, left fifth metatarsal neck 
osteotomy and right resection, head/neck, fifth metatarsal.  
The examiner commented that the veteran's foot symptoms, 
according to the veteran, were related to the amount of 
weight bearing and the type of shoe that he is wearing.  

III.  Analysis

A.  General Rating Considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Rating Schedule).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1999).  
Disabilities arising out a single disease entity or affecting 
both legs are to be rated separately and combined.  See 38 
C.F.R. §§ 4.25(b), 4.26 (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Proper Diagnostic Code and Rating

Bilateral postoperative residuals of the fifth 
metatarsophalangeal joints are not specifically listed in the 
Rating Schedule.  When an unlisted condition is encountered, 
it is to be rated by analogy to a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are analogous.  38 
C.F.R. §§ 4.20, 4.27 (1999).  When doing so, the Board must 
explain the rationale behind its use of a certain diagnostic 
code. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In its April 1991 rating decision and subsequent rating 
actions, the RO rated the veteran's bilateral postoperative 
residuals of the fifth metatarsophalangeal joints by analogy 
to anterior metatarsalgia (Morton's disease).  That 
disability is addressed in DC 5279, and provides for a 
maximum 10 percent rating, for either unilateral or bilateral 
metatarsalgia.  38 C.F.R. § 4.71a, DC 5279 (1999).  
Metatarsalgia is a "cramping burning pain below and between 
the metatarsal bones where they join the toe bones."  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (citing 
WEBSTER'S MEDICAL DESK DICTIONARY 430 (1986)).  Here, the 
veteran's bilateral postoperative residuals of the fifth 
metatarsophalangeal joints create pain similar to that of 
metatarsalgia.  While the veteran's bilateral postoperative 
residuals of the fifth metatarsophalangeal joints are 
currently rated under DC 5279, the assigned 10 percent 
evaluation is the maximum rating available pursuant to this 
code.  

The Board notes that in a November 1999 VA Form 646, 
Statement of Accredited Representative in Appealed Case, the 
veteran's personal representative contends that the veteran's 
service connected bilateral foot disability should be rated 
as "severe" under either DC 5283 or DC 5284.  The Board is 
of the opinion that neither of these diagnostic codes is 
appropriate for rating the veteran's bilateral postoperative 
residuals of the fifth metatarsophalangeal joints.  The 
regulations require that, in rating by analogy, the veteran's 
service-connected disability must be "closely related" to 
the rating disability.  38 C.F.R. § 4.20 (1999).  The Board 
does not find such a relationship between bilateral 
postoperative residuals of the fifth metatarsophalangeal 
joints and malunion or nonunion of the metatarsal bones as 
contemplated under DC 5283.  The evidence does not show that 
the symptomatology manifested by the veteran's current 
bilateral foot disability is consistent with or analogous to 
either malunion, or nonunion, of the tarsals.  Accordingly, 
the Board finds that it would be improper to rate the 
veteran's bilateral postoperative residuals of the fifth 
metatarsophalangeal joints under this diagnostic code.  It 
should be noted that, even if DC 5283 were employed for 
rating purposes, there would be no justification for a 
disability rating in excess of 10 percent.  The veteran has 
pain in his feet after standing for long periods of time; 
however, as noted in the most recent VA examination report, 
this pain is aided by the use of appropriate footwear.  

With regard to DC 5284, the Board finds that this code is 
also not appropriate in the present case. This diagnostic 
code pertains to "other" foot injuries.  It authorizes a 10 
percent disability rating for a "moderate" foot injury, a 
20 percent rating for a "moderately severe" foot injury, 
and a 30 percent rating for a "severe" injury.  38 C.F.R. § 
4.71a, DC 5284.  However, the evidence of record does not 
document the presence of foot symptomatology such to meet the 
criteria for a disability analogous to a moderately severe 
foot injury.  The current degree of disability caused by the 
veteran's disorder is deemed to be "moderate" at most based 
upon the veteran's reported complaints of pain and is not 
shown to be productive of any significant functional 
impairment to support a finding of a moderately severe 
disability.  In fact, the record reflects that the veteran's 
foot symptomatology is currently characterized by complaints 
of pain when bearing weight on the feet.  

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that assignment of disability 
ratings for orthopedic disabilities is to include 
consideration of the regulatory provisions set forth in 
38 C.F.R. §§ 4.40 and 4.45, wherein functional loss, as shown 
by "adequate pathology," is deemed integral to ascertaining 
the severity of such disabilities.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In the instant case, the Board finds that 
the current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
The Board notes that the most recent VA examination found 
that, while the veteran complained of pain, he was able to 
walk without a limp.  Similarly, while his right fifth toe is 
slightly elevated off the floor in standing position, it 
remains in a position of function. 

The Board also notes that the Court has held that scarring, 
such as that resulting from surgery, can be rated, for VA 
benefits purposes, as separate and distinct from underlying 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259 (1994).  DC 
7803 allows a 10 percent disability rating for superficial 
scars that are shown to be poorly nourished and which 
manifest repeated ulceration, and DC 7804 allows a 10 percent 
disability rating for superficial scars that are noted to be 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 (1999).  However, application of these diagnostic 
codes is not appropriate, as the evidence, to include the 
report of the most recent VA examination, does not show that 
the veteran's scars of either fifth metatarsal are poorly 
nourished, ulcerated, tender, or painful.  Thus, the Board 
finds that a separate compensable rating for residual 
postoperative scarring is not warranted.  38 C.F.R. § 4.118, 
DC 7804, DC 7805 (1999).  The Board notes that DC 7805 
pertains to "other" scars and authorizes a disability 
rating based on "limitation of function of part affected."  
38 C.F.R. § 4.118, DC 7805 (1999).  Limitation of function of 
the feet is addressed in the Rating Schedule under 
musculoskeletal disabilities of the feet.  This section 
includes DC 5279, DC 5283, and DC 5284 discussed above.

C.  Conclusion

In sum, the Board finds that the veteran is entitled to a 10 
percent, but no higher, rating for bilateral postoperative 
residuals of the fifth metatarsophalangeal joints. 
Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that this service- connected disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An increase disability rating for bilateral postoperative 
residuals of the fifth metatarsophalangeal joints is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

